Gould, Justice.
I consider the case in 10th Howard, 185, as containing the true doctrine to be applied to verifications like the one to the complaint in this cause. When a pleading is “ on information and belief,” and the attorney makes the affidavit, he must give the grounds of his belief, and the sufficiency of those grounds is a question for the courts to determine. The first of these positions I deem clearly required, and properly so, by the Code; the second is founded on the plainest and soundest reason.
It by no means follows, (where an attorney is the proper person to verify a complaint,) that, by a vague and loose statement, the opposite party may be called on to make a precise and explicit answer, under oath; or that, where a complaint is clearly and definitely verified, an attorney (being a proper person to verify the answer) can by a general and indistinct statement, deprive the plaintiff of his right to a full and explicit reply on oath.
In this case the attorney has stated some grounds of his belief; but for parts of the complaint, (it all being on information, &c.,) and those parts absolutely essential to the plaintiff’s right of action, be does not profess to give any grounds of his belief; not even the information of his own client. I think his verification insufficient.
The defendant’s answer is also verified by the attorney; and his verification, too, is bad, for not giving the grounds of his belief, the answer being on information, &c. Still, as the complaint is not duly verified, the answer may stand as an answer in the cause.
Costs of motion to plaintiff on other points.